Name: 93/464/EEC: Council Decision of 22 July 1993 on the framework programme for priority actions in the field of statistical information 1993 to 1997
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  European construction;  economic analysis;  information and information processing
 Date Published: 1993-08-28

 Avis juridique important|31993D046493/464/EEC: Council Decision of 22 July 1993 on the framework programme for priority actions in the field of statistical information 1993 to 1997 Official Journal L 219 , 28/08/1993 P. 0001 - 0021 Finnish special edition: Chapter 16 Volume 2 P. 0040 Swedish special edition: Chapter 16 Volume 2 P. 0040 COUNCIL DECISION of 22 July 1993 on the framework programme for priority actions in the field of statistical information 1993 to 1997THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission(1) , Having regard to the opinion of the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee(3) , Whereas the Community has taken important decisions with a view to the implementation and smooth operation of the Single Market, whereas it is contemplating Economic and Monetary Union; Whereas the Community should be able to have access to statistical information comparable between the Member States which is up-to-date, reliable, relevant and produced as efficiently as possible for the design, implementation, monitoring and evaluation of its policies; Whereas, in order to ensure the consistency and comparability of statistical information in the Community, there is a need to establish a medium-term statistical framework programme which will be carried out either by mutual agreement between the Commission and the Member States or by means of specific actions to be decided on, depending on the case, by the Council or for limited actions, the Commission; Whereas the specific actions will as a general rule be implemented under the authority of the bodies and institutions responsible for compiling official statistics; Whereas the specific method of drawing up Community statistics, which is based on national statistical authorities, requires particularly close cooperation in the Statistical Programme Committee as regards the introduction of legal instruments necessary to establish the said Community statistics; Whereas before submitting its proposal the Commission consulted the Statistical Programme Committee, the Committee on Monetary, Financial and Balance of Payments Statistics, the European Advisory Committee on statistical information in the economic and social spheres, the Standing Committee on Agricultural Statistics, and the Committee on External Trade Statistics, and whereas these Committees have reacted favourably to the Commission proposal, HAS ADOPTED THIS DECISION: Article 1 The Community statistical framework programme shall indicate priority actions envisaged during the period from 1993 to 1997. The programme is annexed hereto. Article 2 The priority actions shall cover the following fields: (a) the operation of the Single Market; (b) social policy, economic and social cohesion and consumer protection; (c) Economic and Monetary Union; (d) relations between the Community and the rest of the world; (e) the development of statistical technologies and human resources. Article 3 Each year the Commission shall submit for examination by the Statistical Programme Committee set up by Decision 89/382/Euratom(4) the guidelines for implementation of the Statistical Programme. The Statistical Programme Committee shall give its opinion on the guidelines and in particular on: - the priority actions contemplated by the Commission, bearing in mind both national and Community financial constraints, - the procedures and any legal instruments envisaged by the Commission for the implementation of the programme. The Commission shall take the utmost account of the comments of the Statistical Programme Committee and shall take the action it considers most appropriate. Article 4 The statistical framework programme referred to in Article 1 shall be implemented by specific statistical actions to be decided on: (a) by the Council in accordance with the appropriate Treaty provisions; (b) by the Commission under the conditions laid down in Article 5 and in accordance with the procedure laid down in Article 6; (c) by means of agreement between the Commission and the national authorities within their respective spheres of competence. Article 5 The Commission may decide on a specific statistical action when it meets the following two conditions: - the action must not last for more than one year, - the data to be gathered must be either administrative and statistical data already available or accessible within the national authorities responsible, or data which can be gathered directly, with the Commission paying additional costs incurred at national level. Article 6 1. For the purposes of applying Article 5, the Commission shall be assisted by the Statistical Programme Committee. 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. (b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission, save where the Council has decided against the said measures by a simple majority. Article 7 The Commission will indicate in its proposals to the Council, as well as in its draft measures to be submitted to the Committee referred to in Article 6: - the reasons justifying the proposed action, notably in the light of the aims of the Community policy concerned, - the precise quantified objectives for the action and an evaluation of the results anticipated, - the procedures for implementing the action, its length and the role of the national and Community statistical authorities, - the role of the relevant specialist Committees, - a cost-effectiveness analysis which takes into account the financing costs of the action both for the Community and for the Member States, - the international statistical recommendations to be observed in the fields covered, - the solutions for minimizing the burden on respondents in answering the statistical questionnaires. Article 8 Responsibility for implementing the specific statistical actions in the Member States lies with the national statistical authorities; implementing procedures will take account of the organization of each Member State's official statistics. Article 9 Member States shall forward statistical information according to the detailed procedures for each specific action in accordance with Council Regulation (Euratom, EEC) 1588/90 of 11 June 1990 on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities(5) . Article 10 During the third year of implementation of the framework programme the Commission shall examine the progress made in this respect. After consulting the Statistical Programme Committee, the Commission shall particularly assess whether the objectives and priorities of the programme have been achieved and shall submit any proposed amendments. At the end of the period covered by the framework programme the Commission, after consulting the Statistical Programme Committee, shall present a report on the implementation of the programme. That report is to be sent to the European Parliament and the Council by the end of 1998. Article 11 This Decision is addressed to the Member States. Done at Brussels, 22 July 1993. For the Council The Preisdent M. OFFECIERS-VAN DE WIELE (1) OJ No C 277, 26. 10. 1992, p. 54. (2) OJ No C 176, 28. 6. 1993. (3) OJ No C 19, 25. 1. 1993, p. 62. (4) OJ No L 181, 28. 6. 1989, p. 47. (5) OJ No L 151, 15. 6. 1990, p. 1. ANNEX OUTLINE PROGRAMME 1993 TO 1997 MAJOR ACTIVITIES ENVISAGED FOR COMMUNITY STATISTICS GENERAL OBJECTIVES LINKS WITH OTHER ACTIVITIES CARRIED OUT UNDER COOPERATION ARRANGEMENTS SECTORAL STATISTICAL PROGRAMMES I. SECTORAL PROGRAMMES FOR THE FUNCTIONING OF THE SINGLE MARKET A. Sectoral programmes for policy on industry, transport, energy, R & D and tourism Purpose Statistical objectives 1. Standards 2. Statistics on trade in goods between Member States 3. Statistics on enterprises (a) Industry (b) Services 4. Transport statistics 5. Research and technological development statistics 6. Energy statistics 7. Tourism statistics B. Sectoral programmes for management of the common agricultural policy and fisheries policy Purpose Statistical objectives 1. Agricultural statistics (a) Agricultural production (b) Agricultural prices and income (c) Agricultural structures (d) Agri-food industry (e) Forestry 2. Fisheries statistics C. Sectoral programmes for environmental policy Purpose Statistical objectives Environment statistics II. SECTORAL PROGRAMMES FOR SOCIAL POLICY, FOR ECONOMIC AND SOCIAL COHESION AND CONSUMER PROTECTION Purpose Statistical objectives 1. Employment statistics 2. Statistics on living and working conditions and social protection (a) population: (b) working conditions: (c) living conditions and social protection: 3. Education and vocational training statistics 4. Health and safety statistics 5. Regional and local statistics 6. Statistics on consumer protection III. SECTORAL PROGRAMMES FOR ECONOMIC AND MONETARY UNION Purpose Statistical objectives 1. National accounts (Economic and financial accounts) 2. Statistics of the public sector (a) Statistics of public enterprises (b) Statistics of general government 3. Balance of payments statistics 4. Price statistics 5. Monetary policy coordination indicators 6. Ecu statistics 7. External trade statistics IV. SECTORAL PROGRAMMES FOR THE COMMUNITY AND THE REST OF THE WORLD Subject matter Statistical objectives 1. Statistics and the European Economic Area 2. The development of statistical systems in the countries moving towards a market economy 3. Development of statistical systems in the developing countries 4. Cooperation with other non-member countries 5. Coordination with other international organizations V. DEVELOPMENT OF STATISTICAL TECHNOLOGIES AND HUMAN RESOURCES Purpose Statistical objectives 1. Statistical dissemination and informatics (a) The DSIS (Distributed statistical information services) project (b) Setting up a distribution network for the Community Statistical System 2. Training in statistics 3. Statistical research (a) Development of statistical experts systems (Doses) (b) Transfer of technology between systems (c) The geographical dimension OUTLINE PROGRAMME 1993 to 1997 - MAJOR ACTIVITIES ENVISAGED FOR COMMUNITY STATISTICS GENERAL OBJECTIVES The Community statistical system must fulfil the following tasks: - develop a set of standards, methods and organizational structures which allow comparable, reliable and relevant statistics to be produced throughout the Community, - provide the European institutions and the governments of the Member States with the information needed to implement, monitor and evaluate Community policies, - disseminate the statistics to the European public, to enterprises and to all the economic and social agents involved in decision-making, - endeavour to improve the statistical systems of the Member States and support the developing countries as well as the countries moving towards a market economy. These tasks imply the following activities: (a) the development of common classifications, methods and definitions that are directly applicable in all the Member States and backed by Communiy legislation; (b) the conduct of common statistical surveys based on harmonized methods; (c) preparation, analysis and dissemination of Community statistics, including comparisons from country-by-country and region-by-region comparisons; (d) incorporation of Community know-how into the statistical programmes of the Member States; (e) promotion of convergence in national statistical practices by means of common training activities; (f) support for the development of the statistical systems of both Community and non-Community countries via structural activities and exchanges of technology and experience between the Member States and with third countries. LINKS WITH OTHER ACTIVITIES CARRIED OUT UNDER COOPERATION ARRANGEMENTS Apart from the partnership with the national statistical systems of the Member States, cooperation will also extend to the systems in the European Free Trade Association (EFTA) countries which form part of the European Economic Area (EEA), as well as to international organizations active in the statistical field, particularly the United Nations and its agencies and the Organization for Economic Cooperation and Development (OECD). SECTORAL STATISTICAL PROGRAMMES I. SECTORAL PROGRAMMES FOR THE FUNCTIONING OF THE SINGLE MARKET A. Sectoral programmes for policy on industry, transport, energy, R & D and tourism Purpose To contribute to the preparation of statistics necessary for the proper functioning of the European Single Market by providing decision-makers (government, businesses and social partners) with the information they require to promote competitiveness of the Community economy at international level, at the same time improving market transparency. Statistical objectives To propose to the Member States the harmonization of standards, the execution of Community statistical surveys, common processing of existing data, and the introduction of common statistical infrastructures utilizing existing data where possible, such as the registers in the following fields. 1. Standards All the statistical programmes will incorporate new European classifications which are harmonized to a high degree with national classifications, thus providing a true common data framework for all the sectors of activity in the Community. 2. Statistics of trade in goods between Member States This project is aimed at implementing the Council decisions concerning the exchange of goods between Member States after 1992 subsequent to abolition of border controls within the Community. The Comext-93 distributed database, containing trade and tariff statistics for the Community and non-Community countries, will result in new more detailed and more up-to-date statistics thanks to the distribution of processing operations. Providing these detailed data to the institutions and economic agents will be facilitated by the general use of new information technology media, mainly CD-ROM, by an output which is more suited to the major sectors of activity and by matching the disseminated product to the declaring systems; this in turn will make for improved feed-back and greater market transparency. The quality of the statistics and their up-to-date character depend directly on the usefulness businesses attach to them and on the cost-benefit ratio of the declaration; consequently, in addition to the efforts to reduce the general workload, promotion and training campaigns will be stepped up to improve the response rates. The combination of trade and tariff data, the greater coordination between production and trade statistics, the extension of geographic coverage to the EFTA countries and comparisons with third country data will be the main thrusts of future development. 3. Statistics on enterprises (a) Industry The main objective of Statistics on enterprises is to provide all the information necessary for monitoring the Community production system and for monitoring the Commission's sectoral policy. The operational consequences for the Statistical Programme 1993 to 1997, as they result from the EEC Treaty, as amended by the Maastricht Treaty, involve both standardization (adoption of joint methods, classifications and standards), infrastructure aspects (technical and legal), the extension of Community surveys to cover new ground, and human and budgetary resources. The main objective remains the improvement of the three mainstays of these statistics: annual data on structure and activity, sufficiently detailed monitoring of business cycles and sufficient details for monitoring the production of goods and services. The introduction of an annual survey on the structure and activity of enterprises will lead to data broken down by activity sectors, size classes, Member States or their regions. The statistics on the production of goods and services will form the basis of all work on monitoring and improving the transparency of the internal market (commercial policy, competitiveness). Beyond this central objective, two major categories of work will be continued or developed. First, all ways and means will be studied to achieve improved industrial statistics which will lessen the load on the enterprises surveyed but also improve the possibilities for them to use the information (further standardization work, coordination of surveys with the enterprises, dialogue with them to adapt the information to their needs, etc.). Second, specific developments are called for by new Community policies: - development of the information system for small and medium-sized enterprises (SMEs) specific indicators, particularly in demography or characteristics which are unique to the SMEs, - design and introduction of detailed indicators of the competitiveness of European enterprises which also permit comparisons with their competitors (mostly USA and Japan), - development of R & D statistics to measure this factor of increased productivity and competitiveness. (b) Services Services statistics will continue to be developed by an approach which is both global and sectoral. Consolidating the methodology for the statistics of service enterprises and institutions will call for increased integration with the industrial enterprise and service enterprise (including statistics analysis of the growth of ancillary enterprise services). The methodological work will have to take into account the experience gained from pilot surveys which themselves will require support and coordination at Community level. The 'enterprise' approach must be supplemented by developing the methodology for functional statistics of services, particularly the statistics of products, functions, prices and volumes. Measuring the impact of the Single Market on several important and sometimes fragile sectors will require specific surveys in several priority fields. For example, financial services, services rendered to enterprises, communications and the audiovisual sector will be regarded as priority at Community level and work already commenced will be intensified so that information systems can be set up. At the same time, the new perspectives opened up by the Treaty on Political Union, and particularly the activities under 'Social Europe', point to the emergence of new service sectors for individuals and local authorities such as social security, education, health and welfare recreation, cultural and sporting activities, etc. These must be analysed under the 'services enterprises' approach, devoting particular attention to the treatment of non-market services and to the close links between these sectors and the functional analysis of public expenditure. The development of statistics on service enterprises must als be linked to an information system based on sectoral registers which cover the social economy and the craft industry, and with implementation of an 'Action programme for the development of a system of statistics on trade and distribution'. 4. Transport statistics The Maastricht Treaty puts the accent on moving forward in respect of transport by a market liberalization policy; in other words, as far as statistics are concerned, priority must be given to statistics which do not yet exist at Community level, i.e. statistics on air and sea transport. However, apart from the various modes of transport, statistics are needed on the use of infrastructures and means of transport. A high degree of priority must therefore be accorded to passenger transport. The framework already laid down for transport statistics will, of course, continue to be developed through the revision of directives on transport by road, rail and inland waterway and these will be extended to air and sea transport. The information system must be consolidated by a more intermodal approach which can link sectoral methodologies and simplify survey organization. 5. R & D statistics The competency for research and technological development vested in the Community by virtue of the Single Act, strenghtened by the Maastricht agreements and Community policy on promoting innovation, calls for up-to-date and precise statistics. Pursuant to the proposal for a Council Decision on R & D and innovation statistics, the aims of the 1993 to 1997 programme will be to consolidate the present situation and to extend data collection activities, i.e. new information on R & D workers, measuring the technological potential of the regions and pilot surveys on innovation. Cooperation with the OECD should be stepped up so as to obtain information on R & D financing and expenditure within shorter deadlines. 6. Energy statistics The outlook for energy statistics depends on developments in the economic situation in general and the energy market in particular. Efforts will be directed at improving balance sheets, as regards both product breakdowns and aggregates. The price and consumption surveys will need to be expanded so as to provide better coverage. The activities envisaged will improve, and render more comparable, statistics on the transparency of energy prices and flows, security of supply with targeted measures regarding the extension of the geographical distribution of resourced, the substitution of energy products, the rational use of energy, the exploitation of renewable energy sources, the impact on the environment of emissions resulting from the transformation of energy products (CO2, SO2 etc.) and assessment of their economic significance and on regional energy investment. A strategy of careful use of non-energy raw materials is an important counterpart to these activities. When the networks are opened up, statistical monitoring of their use may be necessary. 7. Tourism statistics A system of tourism statistics will need to be set up in the context of the European Economic Area, based mainly on tourist supply and demand. B. The sectoral programmes for management of the common agricultural policy (CAP) and fisheries statistics Purpose To contribute to the statistical information necessary to manage and monitor the arrangements made under the CAP and as part of fisheries policy. Statistical objectives To propose to the Member States the Community surveys to be carried out, the comparable processing of national surveys, the application of harmonized standards and the introduction of common infrastructure statistics in the following fields: 1. Agricultural statistics Agricultural statistics will undergo a significant change in the coming years as a result of the reform of the CAP and the implementation of the results of a 'screening' operation carried out under the previous programme. It seems inevitable that changes to the instruments for collecting information on production and forecasting production, prices, revenues and agricultural structures will be necessary. The goal is to attain better utilization of the resources devoted to agricultural statistics while limiting as far as possible the growing administrative burden on farmers. (a) Agricultural production Crop production: the introduction of stabilizers in various sectors of crop production, as well as certain likely elements in CAP reform, have emphasized the need to improve the quality, comparability and provision times of these statistics. Reform of the CAP will reinforce the direct impact of statistics on market management. It is therefore necessary not only to create a binding legal framework for crop statistics, but also to continue to seek the most appropriate means of guaranteeing their reliability and objectivity whilst containing financial and manpower costs as far as possible. It is with this aim in mind that research on sampling and forecasting techniques and remote sensing for agricultural statistics will be continued and, if possible, intensified. Animal production: Community statistics and legislation will have to adapt to changes in the markets and market management; they will therefore need to be reviewed carefully at regular intervals in order to ensure that the objectives can be attained at the lowest cost, taking account in particular of the different levels of importance of production in the various countries. Special attention will have to be paid to improving the overall information on slaughterings. Supply balances: these balances provide a synthesis of the statistics on the supply and uses of the various crop and animal products, and their main function is to permit monitoring of the degree of self-sufficiency and of consumption. Adaptations may be required as a consequense of the new system of intra-Community trade after 1992. It is necessary to improve their quality and better define the essential information required, taking account of the fact that the figures constitute reference data for international agreements, in particular for GATT. Fodder supply balances: statistics have been compiled for the last 20 years on the supply of animal feedingstuffs. Studies have been undertaken to determine the nutritional needs of animals in order to assess the demand for feedingstuffs well before data on supply are known. Efforts have been undertaken and will continue to be undertaken to compare the supply and demand side to improve knowledge of the feedingstuffs consumed by each category of animals. CAP reform, which will reinforce the role of the markets, will imply a special effort to obtain information on the levels of stocks of agricultural products, private and public, in view of their impact on the market. (b) Agricultural prices and incomes Verifying and improving the sources and methods used in the preparation of the Economic Accounts for Agriculture constitute an important task which will lead to greater harmonization of statistics between Member States and improved knowledge of the disparities in agricultural income that still exist in the Community. The quality and analysis of agricultural income forecasts will be further improved. The development of analysis of total income of agricultural households will lead to a greater understanding of total income in agriculture. Forecasting and simulation models (short- and medium-term), based on an integrated agricultural sector database, will be developed and/or maintained. These will constitute a tool for forecasts and simulation of the effects of alternative agricultural policies. The use of these models will allow policy-makers to support their proposals. Member States will be more closely associated with this work. (c) Agricultural structures During the years 1993 to 1997, the Member States will carry out all the surveys on the structure of agricultural holdings provided for in Regulation 571/88. In order to facilitate access to and utilization of the results from these surveys, it will be necessary to continue development of the new databank system (Eurofarm). The use of statistics from administrative sources (registers), especially for permanent crops, should provide the Commission with an indispensable set of data on trends in the agricultural sectors concerned. (d) Agri-food industry Bringing together data on the industries linked to agriculture will continue. Users needs will be met by drawin on existing data and taking advantage of improvements being prepared particularly in enterprise statistics. (e) Forestry Improved information on the forestry sector is needed in the light of the relevant Community policy. In this context it is necessary to reinforce the efforts to improve information on the structure of forestry units and to try to establish a Community forestry inventory. 2. Fisheries statistics The common fisheries policy covers several areas of interest that require the provision of statistics: market management, conservation of fish stocks and restructuring of the fishing industry. The Regulations already adopted on landings of fishery products and catches in the north-east and north-west Atlantic require the compilation of the most essential statistics. In the years to come, the quality of these data will have to be improved by a continuous exchange of information on the methods employed by the Member States. Preliminary work has already been undertaken to improve existing statistics on fishing in the Mediterranean, as well as on aquaculture. C. Sectoral programmes for environment policy Purpose To draw up a set of statistical indicators enabling Community programmes on the environment to be prepared, implemented, monitored and assessed. Statistical objectives To propose to the Member States the Community surveys to be carried out, the comparable processing to be done from existing data, the application of standards and the establishment of common statistical infrastructures in the following field: Environment statisticsThe period covered by the new programme coincides with the fifth Community action programme on the environment, entitled 'Towards sustainability', which is based on the principles of sustainability and shared responsibility of all the various operators and sectors. The programme recommends moving from a strategy based on normative legislation to the development of a set of economic and social instruments which will enable the aim of sustainability to be integrated into all fields and bring about a change in the behaviour of the various operators and introduce a concept of environmental liability. The idea of sustainability will be taken up at world level by the United Nations Conference on Environment and Development (UNCED), which will meet in Brazil in June 1992 and has an agenda for the 21st century which includes a section on the development of an appropriate information policy. In this context, the aims of the environmental statistics programme for 1993 to 1997 should be to continue and extend the work begun in 1989 to 1992 and to implement the results of studies which are currently under way. Priority action concerns: - the introduction of a system for collecting statistics on waste in connection with Community legislation on waste management, - introduction of a system for collecting statistics in connection with industrial surveys on the generation of emissions and wast and the costs incurred for prevention and elimination; identification and description of the eco-industries, - collaboration in the establishment of a register of emissions and waste by economic sector in cooperation with the EEA (Corinair project), - harmonization of statistics on public spending on the environment and R & D efforts in this field, - producing indicators and analysing statistics on transport, raw materials and energy, industry agriculture and tourism in application of the environmental policy in these sectors, - involvement in international work on satellite accounts of the environment. In the next few years, statistics should progress thanks to the introduction of Community standards on environmental planning, accounting and auditing by enterprises and public administrations, increasing information for and the responsibility of consumers and individuals, by research into why and how human activities affect the environment, and by the development of an economic theory and empirical methods for putting a price on damage to the environment; this latter aspects is intended to show the cost of environmental deterioration and the depletion of natural resources as reflected in economic accounts. II. SECTORAL PROGRAMMES FOR SOCIAL POLICY, ECONOMIC AND SOCIAL COHESION AND CONSUMER PROTECTION Purpose To contribute to the preparation of harmonized statistical indicators on employment, unemployment, population movements, standard of living, health, social protection, education, vocational training and regional disparities. Statistical objectives To propose to the Member States the statistical surveys to be carried out or the processing required of existing data, in accordance with common arrangements, in the following fields. 1. Employment statistics The efforts made to improve the reliability and completeness of the results of the labour force surveys (LFS) find their full justification here. The LFS will retain its central role in employment statistics and will acquire additional importance by a development consequent upon Article 123 of the Maastricht Treaty which adds to the missions of the Social Fund, under Objectives 3 and 4, 'to facilitate the adaptation of workers to industrial changes and to changes in production systems, in particular through vocational training and retraining'. This Community survey will become, to a greater extent than in the past, the basis and common framework for estimates which complete other more detailed or more frequent statistics compiled in the Member States. It will thus become possible not only to produce comparable monthly unemployment rates but also to identify more clearly the problem of work volume in economies in which work organization is becoming increasingly variable (part-time, multiple employment, alternation of work and training, etc.). Particular attention will be devoted to the possibility of establishing short-term indicators of employment at sectoria level. 2. Statistics on living and working conditions and social protection Priority actions in this domain can be divided into three major areas: (a) population with the following activities: - achieving an annual set of consistent and internationally comparable data on the demographic situation and on demographic trends, - continuing work on demographic projection, - supplying information on intra-Community mobility, giving priority to the aspects of flow, qualifications and age, - fulfilling the need for statistical information on extra-Community migration by according a special place to family composition as well as to the training and qualification of migrant population, - creating an EEC/EFTA information system on the stocks and flows of migrants; (b) working conditions with the following activities: - providing statistical information on working conditions and, in particular, with regard to the type of contract, of the distribution of working time, in order to monitor the draft directives dealing with these questions, - improving information on wages and labour costs, in particular by means of strucuture of earnings surveys, providing data on qualification levels and on the distribution of wages by size of enterprise, sector of activity and region. This improved information will also meet the requirements arising from the 'Opinion on equitable remuneration' and from the 'Third programme of equal opportunities for men and women applying the principle for equal pay for equal work', - developing short-term indicators of labour costs, - setting up indicators of industrial relations (strikes, union membership, collective agreements, etc.). Generally speaking, the Community, having set the objective of developing equal opportunities for men and women, the distinction by sex must be present in all statistics which, by their nature, permit of such a distinction; (c) living conditions and social protection with the following activities: - the improvement of comparability and of frequency of data on the consumption and living conditions of households, - the setting up of a data base on the distribution of incomes, with particular attention to the incomes of elderly persons within the framework of the European year of the elderly (1993), - the establishment of a European panel on the income and living conditions of households as a follow-up instrument of the social implications of the Single Market, - the continuation and improvement of the indicators on poverty and in particular the integration of ist non monetary dimensions, - the monitoring of expenditure and of income as regards social protection (Esspros), notably in accordance with the draft recommendation on the convergence of objectives for social security and with that concerning a minimum level, - the monitoring of micro-economic studies on the rates of replacement by function, - the regular updating of the 'Digest of Statistics on Social Protection in Europe', - the two-yearly updating of statistics on the social condition of handicapped persons, - the development of data acquisition concerning the 'time-budgets' of Europeans, - the provision of data on the measures and the budgets provided in favour of supporting services for families. 3. Educational and training statistics The development of statistics on education, and particularly of vocational training, will form one of the major new and urgent tasks of the Community statistical system. Improving the comparability of statistics by establishing real links between national educational and vocational training systems is an important theme which must be developed to bring out the real situation in the Member States. Special processing from existing data to be found in administrative registers will form the starting point for this project. 4. Health and safety statistics The activities planned for this field cover analysis of mortality and morbidity by cause. Systematic collections of comparable data will be prepared and further developed in cooperation with the countries and international organizations concerned, in particular the World Health Organization (WHO). In addition, the Council resolution of 21 December 1987 and the Directive of 22 June 1989 call for the harmonization of statistics on accidents at the place of work and on occupational diseases. Work in this field will be continued. 5. Regional and local statistics Regional statistics will be developed on the following lines: - more complete application and regional coverage, including the new German Laender, of the system of regional accounts for all Member States, - improved regional representativeness of Community surveys and greater possibilities of analysis, - increased comparability and reliability of the regional indicators used in implementing the Regulations on structural funds, - regional data on the public sector, - organization of a joint system of infra-regional information allowing functional and geographical breakdowns of the Community territory (employment zones, urban/rural zones, etc.) and arranging data collection and the data processing base for the mapping of spaces and regions, - development of indicators showing the significant prospects and capacities of strucutral adaptation such as: - the level and qualification of human resources, - investment, - infrastructure resources, - innovative capacity, - entrepreneurial capacity as reflected by the development of a number of new businesses and closures. 6. Statistics on consumer protection Title XI in the new Treaty on European Union introduces a chapter on consumer protection in respect of health, safety, economic interests and information. Information is therefore needed on: - effects on health and security arising from the use of products or services, including accidents at home and during leisure activities, - trends in consumer expenditure by sector and type of distribution ('fixed sales' as opposed to mail order sales). Finally, statistics of a new kind are needed to determine not only the extent to which the Single Market creates new markets (for example for financial institutions) in the Community, but also the confidence consumers show in it (e.g. transactions in goods and services beyond its frontiers). III. SECTORAL PROGRAMMES FOR ECONOMIC AND MONETARY UNION (EMU) Purpose To contribute to the development of harmonized statistical indicators for monitoring the objectives of economic and monetary union. This involves all the statistics necessary for the institutions and the Member States to monitor the application of the principles laid down in Article 3a (Title II) of the Treaty on the convergence of economic policy. Statistical objectives To propose to the Member States the statistical surveys to be carried out or processing to be made from existing data, following common procedures, in the following fields: 1. National accounts (non-financial and financial accounts) National accounts data will continue to provide one of the cornerstones of macro-economic analysis. Gross national product (GNP) has been the basis of one of the Community's own resources since 1988. The GNP Directive instituted a procedure for verifying and assessing comparability and representativeness of the GNP figures for the Member States. In order to attain these objectives, current work must be stepped up and given a high degree of priority. This will involve: 1. achieving a more homogenous respect of the rules of the European System of Integrated Economic Accounts (ESA); 2. improving the accuracy of GNP assessments; 3. ensuring that national accounts provide a more exhaustive reflection of economic activity. Substantial improvements in the quality of the underlying basic national accounts data are expected in the near future, in particular from the inventory of sources and methods compiled to verify the comparability of GNP in respect of Member States' contributions to the Community budget based on GNP (the fourth resource). However, this information must go further than GNP alone and its main counterparts: the comparability of macro-economic estimates in respect of distribution of income, savings and finance will be a major requirement in achieving economic and monetary union. The Union Treaty underlined the importance of statistical indicators derived from the ESA. In the Protocol on the excessive deficit procedure, for example, the terms used relating to government deficit, investment and debt are as defined in the ESA. The revision of the ESA is currently being undertaken, and the implementation of the revised version will take place during the period covered by this Statistical Programme. Balance sheets of wealth, i.e. the analysis of stocks rather than flows, have already been taken on board in the revision of the ESA. In the case of financial balance sheets, they form an integral approach in the study of specific macro-economic indicators, for example, monetary aggregates, external debt and government debt. It will be necessary to have belance sheets of wealth of all Member States available for use in the analysis of the behaviour of economic agents. The future EMU will require a system of integrated economic accounts for the union as a whole, in order that economic policy can be monitored. For example, to establish the position of the Community vis-Ã -vis the rest of the world, consistent data on foreign assets and liabilities will be needed. 2. Statistics of the public sector A work programme looks completely different depending on whether statistics of public enterprises or public administrations are concerned. In the first case, a sub-set of enterprise statistics must be created; in the second, the quality of existing statistics must be improved (more timely, more comparable and more detailed) to adapt them to the specific requirements of EMU. (a) Statistics of public enterprises In the first place, the registers of enterprises used for statistical purposes must contain criteria defining the amount of control exercised by public authorities. As regards the Community surveys on industrial enterprises and services, the Commission, in collaboration with the Member States, must tackle the work necessary to arrive at a breakdown between private and public enterprises. From the outset, all the variables covered by these surveys should be monitored for public enterprises and other variables could also be included. When drawing up accounts showing the assets of public companies (financial and non-financial), special attention should be paid to statistics showing the debt burden of public enterprises (and quasi-corporate enterprises) which are guaranteed by public authorities. (b) The statistics of general government Some hitherto under-used elements of national accounts will acquire new importance; for example, as monetary policy is unified, analysis of fiscal policy will require data on government revenue and expenditure and on deficits and their financing. Moreover, on of the four convergence criteria identified in the Union Treaty directly concerns fiscal policy. In order to implement the Protocol on the excessive deficit procedure, data on both the general budgetary situation and on general public debt should be harmonized, collected and updated in accordance with both ESA methodology and the stipulations of the Protocol. Article 104c of the Union Treaty refers to the fact that the relationship between the level of government investment expenditure and the level of the government deficit is one of the criteria to be included in the report that the Commission must produce should a Member State not fulfil the criteria relating to budget deficits. This means that the data relating to government investment expenditure must be harmonized and collected on a regular basis; these data will be derived from national accounts. 3. Statistics of balance of payments A 'sustainable balance of payments' is a guiding principle for both individual Member States and the Community (Article 3a). As a consequence, balance of payments statistics are of utmost importance for monitoring the external economic, monetary and financial situation of individual Member States and of the Community as a whole; they are a source of genuine information on international macro-economic flows such as trade in goods and services, factor income, unrequired transfers, direct investment, and other capital mand monetary flows. A number of policy measures, relevant in the context of economic and monetary integration, draw heavily on information from balance of payments statistics. Among other things, this applies to measures relating to capital movements and payments (Article 109c) and to the conduct of foreign exchange operations. In addition, it seems to be quite likely that the forthcoming international trade agreements (Uruguay Round) will include international trade in services, for which the balance of payments statistics constitute one of the main sources of information. Detailed, reliable and timely balance or payments statistics are therefore highly desirable. At present, the balance of payments statistics of Member States differ in detail, quality and timeliness. Furthermore, confidentiality considerations existing in some Member States prevent the passage of data to the Community. At Community level, this results in a lack of comparable information based on common definitions across the Member States; consequently, the aggregated data for national flows are of limited quality. In addition, national flows are not normally broken down into intra- and extra-Community flows. The information currently available, in particular at Community level, is clearly insufficient to meet the future requirements for EMU. Increased efforts are needed in order to obtain the required, substantial improvements. The forthcoming manual of the International Monetary Fund will have to be converted into Community standards such that its application in all Member States will not give rise to statistical asymmetries. By the same token, the data collection system throughout the Community has to be reviewed and harmonized. The achievement of these tasks should be completed before the commencement of the third stage. As a consequence, full use must be made of the period covered by this Statistical Programme. The European Monetary Institute (EMI) will cooperate during this second phase where necessary to promote sustained progress towards the objectives set out above. 4. Price statistics Data on price indices have two important applications to EMU. First, the Treaty states that the primary objective of the European System of Central Banks (ESCB) should be to maintain price stability. Secondly, one of the criteria which will be used to determine which Member States are considered to have economies which have already reached a sufficient level of convergence to joint the monetary union is the reduction of inflation differentials, as measured by consumer price indices, between countries to an acceptable level. Although the Commission collects and disseminates data on national inflation trends via consumer price indices supplied by Member States on a monthly basis, these national indices are not fully harmonized. Given the importance of having comparable data on inflation rates, action in the immediate future must be geared towards constructing a harmonized consumer price index for each Member State. 5. Monetary policy coordination indicators In order to improve the understanding of national financial systems, work will continue on an iventory of sources and methods of banking statistics. This inventory is intended to facilitate the identification of individual financial instruments, which form the 'building blocks' of existing monetary aggregates, and which are comparable across Member States since they have similar economic features. This will then enable the Committee of Governors, and later the EMI, to use these building blocks to construct and empirically test various definitions of money stock, which could be used in the process of strengthening the coordination of monetary policies in the Community. On the basis of the results of the inventory, areas could be identified if necessary in which greater harmonization of collection and the processing of banking statistics is possible. Until the end of 1993, the proposals for harmonization will take place in accordance with the procedures in force in the first phase of EMU. As from 1 January 1994, these procedures will become the responsibility of EMI, within the framework of the tasks that it will have to carry out in the second phase of EMU, and in that case by 31 December 1996 at the latest. To contribute to the Council multilateral monitoring exercise, data will be required on a variety of monetary policy indicators. Interest rates will be one of these as well as one of the convergence criteria laid down in the Treaty. Comparable information on these indicators will be necessary. 6. Ecu statistics During the period up to the end of the first stage of EMU, ecu statistics will continue to be collected and published on a regular basis. During the second phase, collection and dissemination of ecu statistics will be continued and developed, particularly to enable the EMI to oversee the development of the currency and facilitate its use in accordance with Articles 2 and 4 of the Protocol of EMI statutes, and to enable the Commission to fulfil its obligations. 7. External trade statistics Systematic action (EEC) will have to be taken in 1993 to complete the harmonization or standardization of external trade statistics, the basis for which was laid by Council Regulation (EEC) No 1736/75. The entry into force on 1 January 1993 of the updated version of this Regulation will provide the Community and the Member States with the opportunity to confirm by means of new implementing provisions (particularly on value, confidentiality criteria and specific movements of goods) the independence and specific nature of Community statistics. This change of focus appears to be the only way of improving the internal comparability of the results supplied to Eurostat by the national statistical institutes. This improvement will go hand-in-hand with better external comparability, the main objective of the next ten years, to be achieved inter alia by the approximation of methods currently being undertaken with EFTA and likely to take place with the countries making the transition to a market economy, and through current (USA/Canada) and future (GATT) 'reconciliation' exercises on trade between the Community and third countries. However, the objective can only be achieved if each national statistical institute agrees to reform those aspects of its system which set it apart in practice from the majority of the other institutes. With this reinforced consensus, Eurostat and the national statistical institutes will be able to act in concert at international level to prepare the conventions that will lead to worldwide compatibility of external trade statistics much more surely than corrections, adjustments and estimates undertaken subsequently on results produced by different methods. As regards international trade in services, it would appear realistic to limit initially the extension of information to adjustments in the content of statistics on trade in goods. This will increase the overall precision of the external trade data required for balance-of-payments statistics (e.g. value, nature of the transaction, transport costs, insurance costs, contract work, etc.). The current work on adapting the statistical part of the combined nomenclature to technological progress in external trade and the requirements of other Community and international classifications must obviously be continued. The institutional management body concerned is the Committee on the Combined Tariff and Statistical Nomenclature. The analyses of the convergence measures of european economies require reliable and comparable data. The quality of the data will be improved through specific activities aimed at generalizing, on the basis of studies carried out in the Member States, the application of a minimum Community list of checks and validations, retroactive corrections and rectification of anomalies and discrepant data detected by the statistical analysis programmes developed for this purpose. The information base thus provided will be utilized by producing derived data, by supplying more refined series and by extending work on seasonal adjustment procedures, the calculation and analysis of external trade indices, and appropriate statistical estimates and analyses. IV. THE SECTORAL PROGRAMMES FOR THE COMMUNITY AND THE REST OF THE WORLD Purpose These programmes have a double objective. First, to see that the statistical standards and methods developed and implemented within the Community are applied internationally in order to increase comparability and data quality which is indispensable for the user. Second, the Community must fulfil a coordinating and assistance role, in particular in respect of the countries of eastern Europe and the developing countries, so that modern statistical systems are produced which respect the same principles as in western Europe. Statistical objectives To propose to the Member States that Community statistical action be coordinated with international organisations and that cooperation and technical assistance activities be implemented for the countries moving to a market economy and the developing countries. 1. Statistics and the European Economic Area In Article 76, the Treaty on the European Economic Area (EEA) mentions the need to develop a system of comparable and harmonized statistics throughout the member countries of the EEA. This provision is reflected in the implementation of a joint EC-EFTA statistical programme comprising all the achievements and projects of the Community statistical programme which are relevant for the implementation of the Treaty. As regards concertation channels and over and above the provisions of the EEA Treaty, Eurostat intends to establish close links between these statistical systems of the EFTA countries and all the Community programmes in order to promote the development of a coherent European statistical area based on common principles, standards and methodologies. 2. Development of statistical systems in the countries moving towards a market economy Transition to market economies necessitates a complete redirection of the statistical systems. By far the largest part of the statistical cooperation will be technical, and will aim at making available the methodologies and practices used in the developed market economies, and in particular in use in the European Community. The training may involve conferences and seminars for large groups or be associated with the implementation of a project in a particular domain (on the job training). The Commission looks after the organisation of training in the broader sense (from formal training to technical assistance) and the coordination of actions from all donor countries and international institutions. Cooperation is organized in the frame of a plurannual programme, split into statistical domains where projects and single actions are listed by priority. Formal training is organized in seminars and workshops or on a bilateral basis between Eurostat/Member States and one central or eastern European country (CEEC), or on a multilateral basis (e.g. special training of European statisticians (TES) programme, see paragraph 8 (b)). Technical assistance is orgnaized bilaterally between Eurostat or one Member State and one CEEC. Coordination by Eurostat of cooperation projects of G24 countries and international institutions ensures that scarce resources (credits and expertise) are used efficiently. 3. Development of statistical systems in the developing countries During the period 1993 to 1997 it is proposed that Eurostat's cooperation activity will focus upon the following priorities: - training of statisticians: education is a basic activity which allows developing countries to lay the foundations for sound institutinal development in statistics. In this area two types of action should be implemented: - financial support of professional training schools in French, English and Portuguese speaking countries in Africa. Similar activity is foreseen in other regions (Latin America, Asia etc.) in order to reply to possible requests from countries in these regions. Coordination with the CESD network (Paris, Lisbon, Madrid and Luxembourg), as well as with the Munich Centre, will remain a priority in order to ensure the best possible resources of cooperation, - support of activities designed to lead to the continual improvement of human resources, i.e. short courses and seminars on appropriate subjects, - foreign trade statistics: Eurostat's support to foreign trade statistics will continue to be concentrated on the finalization and subsequent installation of the Eurotrace system. French, English, Portuguese and Spanish versions of this programme will be produced in order to give support to developing countries in all regions on this subject, - the statistical information needed to take into account the social aspects of development constitutes another area for future cooperation. This will be undertaken particularly in the context of structural adjustment support, now included as one of the priorities of the LomÃ © IV Convention, - information systems for food security: the aim is to support the creation of information systems capable of contributing to the design and management of food and rural development policies. This will include participation in the programming and fulfilment of the Diaper II project in CILSS countries financed by the European Development Fund (EDF) and bilateral programmes of Member States. This programme will be set within an overall strategy now being developed by Eurostat in dialogue with the Member States, taking into account the programmes of other agencies such as the World Bank and the UN Economic Commission for Africa. 4. Cooperation with other non-Member countries The years 1993 to 1997 will be devoted to achieving the objectives laid sown in the agreement with the United States Office of Management and Budget and the Canadian Statistics Office; this represents the follow-up to the Transatlantic Declaration signed in autumn 1990 by the Community, the USA and Canada. The joint effort will be to develop classifications, standards and methods, to coordinate technical assistance for the countries moving to a market economy, and arrange statistical training as well as dissemination of information. 5. Coordination with international organizations Coordination with the statistical departments of international organiszations will continue to be a central aspect of Commission policy in the future. At world level, the Commission will further assert its presence in all the United Nations cooperation machinery. The current revision of this machinery should permit the United Nations Statistical Commission to establish better conditions for cooperation in 1993 and give a better definition of the Commission's role in its coordination bodies such as the Statistical Commission's working party on coordination or the statistical subcommittee on cooperation between international organizations. As regards specific fields, the Commission will be involved in all the inter-secretariat working parties as representative of the European Community. These include the working parties on national accounts, services statistics, environment statistics, business registers, etc. In the context of Europe or the idustrialized countries in general, the Commission intends to step up its cooperation with the OECD and the United Nations Economic Commission for Europe (ECE) in Geneva. The inter-secretariat group set up in September 1991 will permit cooperation between the three institutions in order to improve the development of statistical standards and methods as well as the data collection system of the national offices. V. DEVELOPMENT OF STATISTICAL TECHNOLOGIES AND HUMAN RESOURCES Purpose Over and above the production, analysis and dissemination of statistics, the Community system will, in the next few years, be faced with the need to bring about a convergence of national statistical practices towards an integrated system, all aspects of which draw on the most up-to-date technologies. This will involve action in two directions: first, developing techniques for the collection, processing, exchange and dissemination of the data derived from the most advanced research into communications technology and second, to optimize the use of infrastructures and methodologies developed within the Community system on the part of the national statistical systems; this will thus help to create a true European set of statistics. Statistical objectives To propose to the Member States the joint development of modern technologies to yield the most reliable and up-to-date statistics and establish a permanent training programme. 1. Statistical dissemination and informatics Until the end of this decade and beyond, the efficiency of the European statistical system will depend primarily on well-designed information systems and an effective computerized set-up. Initially, quality, reliability, relevance and availability of statistical information will continue to be important factors. However, at a later stage the emphasis will increasingly shift to the speed with which information can be made available and the capacity for analysing this information. Thus, the traditional emphasis on data processing systems will shift to the capacities for telecommunication of large volumes of information stored in distributed bases, and the interconnection of the statistical applications of the Member States and the Commission, that is to say to the setting up of veritable decentralized European information systems. There are two areas in which the Member States will be involved. (a) The distributed statistical information services (DSIS) project The DSIS project will involve developing a range of statistical services for the collection, processing and dissemination of statistical information for the European Statistical System. The components of cooperation between the Member States are: - the taking into account of national information systems and the results of statistical standardization, - an electronic data interchange (EDI) standardization component which will involve development in several areas: generic messages for statistical data transmission, statistical message components for primary data collection, use of statistical standards (classifications) in EDI messages in general, software to back up the Edifact standards and their interfaces with applications, - technical infrastructure: powerful and multi-media centres for collection (Stadium project) must be established with different partners to ensure that the flow of information between their systems becomes the most automatic possible, - new applications must be set up in order to profit as soon as possible from the technological benefits of these projects. In this framework, the pilot application, the most urgent, will concern intra-Community trade. The migration of existing applications has to be studied. (b) Creation of a dissemination network for the Community's statistical system Community statistics must be made available to the end-user at the nearest establishment, i.e. the one he usually consults, and with any necessary instructions in his own language. It has therefore been agreed to set up a network for the dissemination of Community statistics linking Eurostat and the statistical departments of the Member States. This will call for considerable work in the following areas: - circulation of information on the statistics available: architecture and content of national and Community information systems, - training the members of the network in contact with users, - drawing up dissemination policies and taking account of all the practical implications (tariffs, access to and/or routing of information, user-friendliness, etc.). 2. Statistical training The Commission will continue in the next few years with the training of European statisticians (TES) programme, which strengthens and supplements the activities of the national statistical systems in the area of specialization and continuing training. The development of an efficient European statistical system also depends on vocational training for European statisticans which is able, on the one hand, to compare and enhance national experience and consolidate the common languages and, on the other, to disseminate the most up-to-date technologies for data collection, processing and analysis. This training should promote effective synergy betwen official statistics, the universities and private-sector statistics. The basic principle of the TES programme is that both the teaching staff and the participants should be of a variety of nationalities in order to foster the exchange of information and experience on common questions. 3. Statistical research (a) Development of statistical expert systems (Doses) programme Statistics themselves also constitute a research field. The modernization of the national and Community statistical machinery is achieved by means of R & D work. The period 1993 to 1997 will be the time to make use of the results of the Doses programme, to continue the work by stepping up efforts in the most promising areas and to increase the area covered by research activities by including as many new techniques and technologies as possible for statistical purposes. Some thought will also need to be given to the question of a suitable institutional framework for promoting, coordinating and extending national initiatives. (b) Transfer of technology between statistical systems With regard to information technology, progress made in the establishment of norms and standards of software packages is such that it is now possible to envisage a much closer technological cooperation between different national and European statistical systems. The Commission will develop during the current programme a technological cooperation policy based on the principle of subcontracting in the interests of the whole statistical community. Based on commonly defined charge-out rates, one or several statistical system. Pilot projects will be started up in this area regarding the Blaise system (developed by the Netherlands), and French nomenclature host. Ohter modules will certainly appear in the framework of the Intrastat/Comedi project and in other domains. (c) The geographical dimension Traditionally the Commission's data have been primarily at Member State level with, for some data sets, a breakdown by broad standard regions (the NUTS-nomenclature of teritorial statistical units). Various new policies require a greater and more varied regional breakdown of their information support. More data with a detailed location identifier is becoming available. New technology (geographical information systems) now gives the tool to store, manipulate and present this data. The new policy elements cover statistical work in various parts of the Commission. Some main examples are the reform and increased size of the Community's structural funds linked to the idea of 'regional cohesion', environmental issues, the reform of the common agricultural policy and the linked preoccupation with the future of the rural world, the operational needs of the large single market and its extension, the European economic area. For problem definition, for policy formation, monitoring and evaluation as well as for market operators information is needed on a variety of new area groupings, some physical (e.g. hydraulic basins), some economic (e.g. travel to work areas), some trans-frontier. The Commission has started to invest in a geographical information system (acquisition of specialised hardware, software and staff skills, building up sets of basic geographical information (mapping data) and ensuring links to georeferenced statistics). This activity will be developed and extended to provide to other Commission Directorates-General certain central services (analogous to those provided for statistics) and to collaboration with Member States' statistical services and mapping agencies. Agreed policies on copyright and pricing will be sought. Of paricular importance in this development will be the ability of national statistical services to add detailed location parameters to their data. In addition, the Commission will encourage consideration of the role of remote sensing in the official statistics system as a potentially important source of georeference data, though its proper place is not yet clear.